Citation Nr: 0828703	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

The appellant and friend


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active duty from January 1964 to January 
1968.  He died in October 2002.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Baltimore, Maryland, regional office (RO) of the Department 
of Veterans Affairs (VA).  

This appeal was previously before the Board in April 2007 but 
was remanded for further development.  The development has 
been completed, and the appeal has been returned to the Board 
for further consideration.  

The appellant appeared at a hearing before a Veterans Law 
Judge in September 2005.  The Veterans Law Judge who 
conducted this hearing has since retired.  The appellant was 
contacted by letter in July 2008 and afforded an opportunity 
for an additional hearing.  The letter informed her that if 
she did not reply within 30 days then it would be assumed she 
did not desire a new hearing.  The 30 days have passed, the 
appellant has not contacted the Board, and the Board will 
proceed with the consideration of her appeal.  The transcript 
of the September 2005 hearing is contained in the claims 
folder and will be considered.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
October [redacted], 2002.  The cause of death was septic shock, due 
to pneumonia, due to liver cirrhosis, due to alcoholic liver 
disease; other significant conditions contributing to death 
but not resulting in the underlying cause were hepatitis C, 
coagulopathy, obesity, and chronic obstructive pulmonary 
disease.  

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling.  

3.  The weight of the competent evidence is in relative 
equipoise on the question of whether the veteran's service-
connected PTSD contributed substantially or materially to 
cause his death.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A.  §§ 1110, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.312 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

The Board finds that the duty to notify and duty to assist 
the appellant has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the appellant. 

The appellant contends that the cause of the veteran's death 
is due to active service.  She notes that the veteran was 
service connected for PTSD, which was evaluated as 100 
percent disabling at the time of his death.  She argues that 
PTSD contributed to the veteran's alcoholism, which 
ultimately led to his death.  

Pursuant to 38 U.S.C. § 1310, Death and Indemnity 
Compensation (DIC) is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997).  In determining whether the disability that resulted 
in the death of the veteran was the result of active service, 
the laws and regulations pertaining to basic service 
connection apply.  38 U.S.C.A. § 1310.  Service connection 
will be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the veteran's death certificate shows that he 
died on October [redacted], 2002.  The cause of death was septic 
shock, due to pneumonia, due to liver cirrhosis, due to 
alcoholic liver disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were hepatitis C, coagulopathy, obesity, and chronic 
obstructive pulmonary disease.  The place of death was a 
private hospital.  An autopsy was not performed.  

The record shows that the veteran's only service connected 
disability at the time of his death was PTSD.  Service 
connection for PTSD was established in a November 1994 rating 
decision, with a 70 percent evaluation effective from January 
1994.  An April 1998 rating decision increased the evaluation 
to 100 percent, effective from November 1997.  The 100 
percent evaluation remained in effect at the time of the 
veteran's death.  

After the receipt of the appellant's claim, the RO obtained 
an opinion from a VA examiner in January 2005.  The examiner 
reviewed the veteran's claims folder, as well as his 
electronic medical records.  He stated that all records were 
carefully read in their entirety.  The examiner noted that 
the contention was that the veteran's death was due to 
alcohol liver disease, which was linked to alcoholism related 
to or stemming from service connected PTSD.  The veteran's 
history of alcohol ingestion from the age of 16 was noted, 
and his long history of treatment for PTSD and alcohol abuse 
was described.  The examiner stated that the overall 
longitudinal history of the case supports the presence of 
PTSD and major depression in addition to alcohol dependence 
with alcohol liver disease.  The examiner stressed that there 
were periods in which the veteran stopped alcohol ingestion 
but remained very symptomatic by PTSD, which was the 
principal diagnosis.  In the absence of ethanol the veteran 
would have remained substantially impaired by PTSD and major 
depression.  

On the basis of the record review, the January 2005 examiner 
said that it was reasonable to conclude to a high degree of 
medical certainty that the veteran's death was due to alcohol 
liver disease linked to alcoholism.  The PTSD was not a 
direct cause to the veteran's death, but was certainly a 
contributing factor for the veteran's precarious quality of 
life.  In the absence of PTSD, the veteran could have had 
better chances in life to diminish or reduce his alcohol 
intake.  The examiner said that PTSD was not a direct cause 
of death but was actually a contributing factor in this case.  

After a review of the evidence, the Board finds that the 
weight of the competent evidence is in relative equipoise on 
the question of whether the veteran's service-connected PTSD 
contributed substantially or materially to cause his death.  
The January 2005 VA medical opinion states that the veteran's 
PTSD was a contributing factor to his death from alcoholic 
liver disease.  Basically, the examiner noted that the 
veteran's PTSD was very severe, which made it much more 
difficult to treat his alcoholism and to maintain his periods 
of sobriety.  Although the examiner noted that PTSD was not a 
direct cause of death, the Board finds that his opinion 
demonstrates that PTSD aided or lent assistance to the 
production of death.  This opinion constitutes some evidence 
that the veteran's service connected PTSD greatly contributed 
to the continuation of his alcoholism, which led liver 
disease, which led to the complications that were the 
immediate cause of death.  
The competent medical evidence that tends to weigh against 
the claim consists of death certificate, which lists 
immediate and contributory causes of death that do not 
include PTSD.



Resolving reasonable doubt in the appellant's favor, the 
Board finds that the criteria for service connection for the 
cause of the veteran's death have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


